
	
		VI
		110th CONGRESS
		1st Session
		S. 204
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ziad Mohamed Shaban Khweis, Heyam Ziad
		  Khweis, and Juman Ziad Khweis.
	
	
		1.Permanent
			 residenceNotwithstanding any
			 other provision of law, for purposes of the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), Ziad Mohamed Shaban Khweis, Heyam Ziad Khweis, and Juman
			 Ziad Khweis shall be considered to have been lawfully admitted to the United
			 States for permanent residence as of the date of the enactment of this Act upon
			 payment of the required visa fees.
		2.Reduction of number of
			 available visasUpon the
			 granting of lawful permanent residence status to Ziad Mohamed Shaban Khweis,
			 Heyam Ziad Khweis, and Juman Ziad Khweis, the Secretary of State shall instruct
			 the proper officer to reduce by 3, for the current or next following fiscal
			 year, the total number of immigrant visas available to natives of the country
			 of the aliens’ birth under section 202(e) or 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(e) and 1153(a)).
		
